Fourth Court of Appeals
                               San Antonio, Texas
                                     February 5, 2014

                                   No. 04-14-00051-CR

                               Taylor Rae ROSENBUSCH,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011CR11074
                         Honorable Dick Alcala, Judge Presiding

                                         ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on February 5, 2014.


                                             _____________________________
                                             Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of February, 2014.

                                             _____________________________
                                             Keith E. Hottle, Clerk